Exhibit 10.42

AGREEMENT

THIS AGREEMENT is entered into on and as of February 10, 2010 (the “Effective
Date”), by and among Mallinckrodt Inc., a Covidien company (“Mallinckrodt”),
ALZA Corporation (“ALZA”) and Neuromed Pharmaceuticals Ltd., a wholly owned
subsidiary of CombinatoRx, Incorporated (“Neuromed”).

WHEREAS, on July 20, 2004, ALZA was granted the right to reference data
contained in New Drug Application Nos. 019034, 019891 and 019892 (the “Right of
Reference”) memorialized by two letters submitted by Abbott Laboratories
(“Abbott”) to the United States Food and Drug Administration (“FDA”) in support
of ALZA’s pending New Drug Application No. 21217 (the “Exalgo NDA”) for an
extended release hydromorphone product (“Product”), which letters were submitted
in connection with an agreement between Abbott and ALZA entered into on May 27,
2004, terminating the joint development and commercialization of the Product by
Abbott and ALZA and granting ALZA full rights to the Product,

WHEREAS, on April 20, 2007, ALZA and Neuromed entered into the OROS® Development
and Commercialization Agreement (“ALZA/Neuromed Agreement”), pursuant to which
ALZA transferred ownership of the Exalgo NDA to Neuromed,

WHEREAS, on June 11, 2009, Mallinckrodt and Neuromed entered into an Asset
Purchase Agreement (“Mallinckrodt/Neuromed Agreement”), pursuant to which
Mallinckrodt acquired the full commercial rights to the Exalgo NDA and also
pursuant to which Mallinckrodt will receive full legal title and ownership to
the Exalgo NDA upon the approval by FDA of one or more strengths of the Product,

WHEREAS, the ALZA/Neuromed Agreement and the Mallinckrodt/Neuromed Agreement
collectively will be referred to herein as the “Prior Agreements,”

WHEREAS, based on interactions with the FDA by Neuromed and Mallinckrodt,
Neuromed and Mallinckrodt believe that it is more likely that the Exalgo NDA
with the Right of Reference would be approvable by the FDA if legal title to the
Exalgo NDA was transferred back to ALZA by Neuromed, and

NOW THEREFORE, the parties, intending to be legally bound hereby and for good
and valuable consideration, the sufficiency of which is acknowledged by all
parties, hereby agree as follows:

1. Transfer of Exalgo NDA from Neuromed to ALZA. On and as of the Effective Date
hereof, Neuromed hereby agrees that it will transfer to ALZA legal title to the
Exalgo NDA. Neuromed will, at its sole cost and expense, prepare, for ALZA’s
review and approval, all documentation necessary and required by applicable law
and regulation to inform FDA of the occurrence of such transfer. ALZA will
execute a Form 356h acknowledging the transfer of legal title to the Exalgo NDA
from Neuromed to ALZA. ALZA will have no other obligations with respect to such
transfer.



--------------------------------------------------------------------------------

2. No Diminution of Beneficial Interest. Notwithstanding the provisions of
Section 1 set forth above, it is understood by the parties that Neuromed’s and
Mallinckrodt’s beneficial interest in the Exalgo NDA and the Product as set
forth in the Prior Agreements shall be unaffected in any manner by the transfer
to ALZA of legal title to the Exalgo NDA as contemplated pursuant to Section 1
above.

3. Transfer of Exalgo NDA from ALZA to Neuromed. Within 5 business days of the
earlier of (i) ALZA’s written request that the transfer be effectuated, (ii) the
date of the approval by the FDA of the Exalgo NDA as to one or more dosage
strengths of the Product and prior to the first commercial sale of Product or,
(iii) June 30, 2010, the parties agree that ALZA will transfer the Exalgo NDA to
Neuromed or to Mallinckrodt, as Neuromed shall direct, and Neuromed or
Mallinckrodt, as appropriate, will accept the Exalgo NDA. Neuromed will, at its
sole cost and expense, prepare, for ALZA’s review and approval, all
documentation necessary and required by applicable law and regulation to inform
FDA of the occurrence of such transfer.

4. Obligations while ALZA Holds the NDA for Exalgo. ALZA will designate Premier
Research as the US Agent for the Exalgo NDA. Neuromed will be responsible for
identifying all agreements, promises and conditions required by the Exalgo NDA
holder and for performing all of the obligations thereunder. Neuromed will be
responsible, at its sole cost and expense, for ensuring that Premier Research
and Neuromed fully comply with all applicable laws and regulations and the
Exalgo NDA in performing their obligations under this Agreement. Premier
Research will concurrently provide ALZA with copies of any and all written or
oral correspondence to and from the FDA concerning the Exalgo NDA and will not
submit any documentation to the FDA without ALZA’s prior review and approval,
which approval shall not unreasonably be withheld or delayed. Further, at ALZA’s
request, Premier and Neuromed will permit ALZA representatives to participate in
FDA meetings.

5. Consideration; No Enlargement of Rights. Neuromed, Mallinckrodt and ALZA
acknowledge that they agree to take the actions specified in the immediately
preceding sections hereof in consideration of the financial interests they have
in the Product upon approval of the Exalgo NDA with respect to one or more
strengths of the Product. However, the transfers and other actions contemplated
herein shall not be interpreted in any manner as enlarging the rights of the
parties under any Prior Agreements and shall not be interpreted to grant to any
party any right to payments, royalties or other compensation or any other
beneficial interest not explicitly granted to any of them by the provisions of
any one or more such Prior Agreements. No party hereto shall be entitled to any
payment or other consideration (except for any consideration it is already
entitled to under any one or more of the Prior Agreements) in consideration for
its performance of the terms hereof; except that, Mallinckrodt shall pay ALZA
for any documented cost and expenses it reasonably incurs in the performance of
its obligations hereunder. During such periods of time as ALZA holds the legal
title to the Exalgo NDA, ALZA shall (i) hold the Exalgo NDA solely for the
benefit of Neuromed and/or Mallinckrodt, (ii) except as specified in the
immediately succeeding sentence, keep the Exalgo NDA free of all liens, charges
and encumbrances of any kind whatsoever and (iii) not transfer the Exalgo NDA or
take any other action with respect to the Exalgo NDA except as provided for
herein. Furthermore, ALZA consents to the filing of appropriate liens by
Neuromed and/or Mallinckrodt to protect their respective interests in the Exalgo
NDA, and ALZA agrees to cooperate with the filing of any such liens, including
the execution of any and all appropriate documents relative to the creation and
acknowledgement of such liens.



--------------------------------------------------------------------------------

6. Representations and Warranties. As of the Effective Date, Neuromed and
Mallinckrodt each represents and warrants to ALZA as follows:

(a) it is a corporation or entity duly organized and validly existing under the
laws of the state or other jurisdiction of its incorporation or formation;

(b) the execution, delivery and performance of this Agreement by such party has
been duly authorized by all requisite corporate action;

(c) it has the power and authority to execute and deliver this Agreement and to
perform its obligations hereunder;

(d) there are no outstanding regulatory compliance issues associated with the
Exalgo NDA, such as unresolved inspectional observations of any kind;

(e) neither Neuromed nor Mallinckrodt nor any of their officers, employee or
agents has made an untrue statement of a material fact or fraudulent statement
to the FDA or failed to disclose a material fact required to be disclosed to the
FDA regarding the Exalgo NDA;

(f) there is no litigation threatened, pending or existing against Neuromed or
Mallinckrodt or any of their affiliates related to the Exalgo NDA;

(g) it did not and will not use in any capacity the services of any person
debarred under Section 306 of the Federal Food, Drug and Cosmetic Act in
connection with the Exalgo NDA; and

(h) it has provided to ALZA a complete copy of the Exalgo NDA.

 

7. Covenants. During this Agreement, Neuromed and Mallinckrodt will each

(a) comply with all applicable laws, rules and regulations applicable to the
performance of its obligations hereunder and with respect to any activities
related to the Exalgo NDA, including compliance with any requirements of the
Exalgo NDA; and

(b) provide ALZA with copies of all correspondence and communication with the
FDA regarding or related to the Exalgo NDA.

8. Indemnification

Neuromed and Mallinckrodt each will indemnify, defend and hold harmless ALZA,
its affiliates, their respective successors and assigns, and their respective
employees,



--------------------------------------------------------------------------------

officers and directors (each an “ALZA Indemnified Party”) from and against any
and all liabilities, damages, costs, expenses or money judgments (including
reasonable attorneys’ fees) incurred by or rendered against an ALZA Indemnified
Party based upon third party claims, demands, suits, actions or proceedings to
the extent arising out of or related to (i) the transfer of the Exalgo NDA to
ALZA, (ii) the transfer of the Exalgo NDA from ALZA to Neuromed or Mallinckrodt
pursuant to this Agreement, (iii) ALZA holding the Exalgo NDA pursuant to this
Agreement, (iv) the negligence or willful misconduct of Neuromed or
Mallinckrodt, or (v) the breach of this Agreement or any of the representations,
warranties or covenants of this Agreement by Neuromed or Mallinckrodt. ALZA will
give the other parties prompt notice in writing of any claim or demand made
against in ALZA Indemnified Party for which ALZA may be entitled to indemnity
hereunder.

9. Term and Termination. This Agreement will commence on the Effective Date and
will remain in full force and effect until the Exalgo NDA is transferred from
ALZA to Neuromed or Mallinckrodt pursuant to Section 3. This Agreement, until
its expiration or termination in accordance with the immediately preceding
sentence, shall not otherwise be revocable or terminable by any party hereto for
any reason. The provisions of Section 6, 7, 8, 9 and 10 will remain in full
force and effect and survive the expiration or termination of this Agreement.

10. Miscellaneous.

(a) All notices and other communications hereunder shall be in writing and shall
be deemed given (i) when personally delivered, by confirmed facsimile
transmission (with hard copy to follow promptly) or sent by reputable express
courier or (ii) two (2) days following mailing by registered or certified mail
postage prepaid and return receipt requested. Unless another address is
specified in writing, notices, demands and communications to Neuromed, ALZA and
Mallinckrodt shall be sent to the addresses indicated below:

If to Neuromed to:

Neuromed Pharmaceuticals Ltd.

c/o CombinatoRx, Incorporated

245 First Street, Third Floor

Cambridge, MA 02142

Attention: Mark Corrigan

President and Chief Executive Officer

Facsimile No.: (617) 301-7460

with a copy to:

CombinatoRx, Incorporated

245 First Street, Third Floor

Cambridge, MA 02142

Attention: Jason F. Cole

Senior Vice President and General Counsel

Facsimile No.: (617) 301-7460



--------------------------------------------------------------------------------

If to Mallinckrodt, to:

Mallinckrodt Inc.

675 McDonnell Blvd.

Hazelwood, MO 63042

Attention: Charles Bramlage

President, Pharmaceutical/Imaging

Facsimile No.: (314) 654-6020

with a copy to (which shall not constitute notice) to:

Mallinckrodt Inc.

675 McDonnell Blvd.

Hazelwood, MO 63042

Attention: C. Stephen Kriegh

Vice President, Legal

Facsimile No.: (314) 654-7181

If to ALZA to:

ALZA Corporation

700 Eubanks Drive

Vacaville, CA 95688

Attention: Francesco Pannone

President ALZA Corporation and General Manager,

GPSG, a unit of ALZA Corporation

Facsimile No.: (707) 453-6430

with a copy to:

Johnson & Johnson, Law Department

One Johnson & Johnson Plaza

New Brunswick, NJ 08933

Attention: ALZA Board Attorney

Facsimile No.: (732) 524-2788

(b) This Agreement will be construed in accordance with, and governed in all
respects by, the laws of the State of New York, without giving effect to
principles of conflicts of laws that would result in the application of the laws
of a different jurisdiction.

(c) This Agreement may be amended, modified or supplemented only by written
agreement of Neuromed, ALZA and Mallinckrodt.

(d) Except as expressly provided herein, no delay or omission to exercise any
right, power or remedy accruing to any party to this Agreement upon any breach
or default of any other party under this Agreement shall impair any such right,
power or remedy of such



--------------------------------------------------------------------------------

non-defaulting party or parties, nor shall it be construed to be a waiver of any
such breach or default, or an acquiescence therein, or a waiver or acquiescence
with respect to any similar breach or default thereafter occurring, nor shall
any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party to this Agreement, shall be cumulative and not alternative.

(e) This Agreement shall not be assignable by any party to any third party
without the prior written consent of the other parties. Any assignment of this
Agreement in contravention of this subsection (e) shall be null and void.

(f) If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other
terms, conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.

(g) This Agreement may be executed and delivered (including by facsimile
transmission) in one or more counterparts, and by the different parties hereto
in separate counterparts, each of which, when executed and delivered, shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement. The headings set forth in this Agreement are for
convenience only and shall not be considered in construing the meaning of any
provisions hereof.

(h) The parties will, subject to any restrictions and limitations set forth
herein, take such additional actions or refrain from taking any particular
actions as may be reasonably necessary to effect the intent of the parties and
to ensure performance of all of the obligations specified herein.

(i) This Agreement sets forth the entire understanding of the parties with
respect to its subject matter, subject only to references herein to Prior
Agreements, and to that extent supersedes any and all previous agreements,
understandings or negotiations.



--------------------------------------------------------------------------------

The parties to this Agreement have caused this Agreement to be executed and
delivered by their authorized representatives as of the Effective Date.

 

NEUROMED PHARMACEUTICALS LTD.   MALLINCKRODT INC. By:  

/s/ M. Corrigan

  By:  

/s/ Timothy R. Wright

Name:  

M. Corrigan

  Name:  

Timothy R. Wright

Title:  

CEO

  Title:  

President of Covidien Pharmaceuticals

 

ALZA CORPORATION By:  

/s/ Francesco Pannone

Name:  

Francesco Pannone

Title:  

President of Alza Corporation